                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GILBERT M. MARTINEZ,

                     Plaintiff,

       v.                                                       CIVIL ACTION
                                                                 NO. 17-3264
UNITED STATES OF AMERICA, et al,

                     Defendants.


                                      ORDER

       AND NOW, this 26th day of October, 2018, upon consideration of all pending

motions, responses and replies, it is hereby ORDERED as follows:

              1. The Motion to Dismiss for Failure to State a Claim of Defendant

Rahn’s Trucking (Docket No. 24) is GRANTED;

              2. The Motion to Dismiss for Failure to State a Claim of Defendant New

Enterprise Stone & Lime Co., Inc., (Docket No. 26) is GRANTED;

              3. The Motion to Dismiss for Failure to State a Claim of Defendant

Easton Coach (Docket No. 28) is GRANTED;

              4. Plaintiff’s Second Amended Complaint is DISMISSED WITH

PREJUDICE, as any amendment would be futile; and

              5. The Clerk shall mark this matter closed.


                                                  BY THE COURT:



                                                  s/s JEFFREY L. SCHMEHL, J.
                                                  Jeffrey L. Schmehl, J.
